Case 8:19-cv-01556-WFJ-CPT Document 1 Filed 06/27/19 Page 1 of 10 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

 COREY JENNINGS,

        Plaintiff,

 v.                                                       Case No:

 NAVIENT SOLUTIONS, LLC f/k/a
 SALLIE MAE,
                                                          DEMAND FOR JURY TRIAL
       Defendant.
 _____________________________/


       PLAINTIFF’S COMPLAINT WITH INJUNCTIVE RELIEF SOUGHT

        COMES NOW, Plaintiff, COREY JENNINGS (“Mr. Jennings” or “Plaintiff”),

 by and through the undersigned counsel, and hereby sues and files this Complaint and

 Demand for Jury Trial with Injunctive Relief Sought against Defendant, NAVIENT

 SOLUTIONS, LLC f/k/a SALLIE MAE (“Defendant”), and in support thereof states as

 follows:

                                           Introduction

        1.      This action arises out of an alleged “Debt” or “Consumer Debt” as defined

 by Fla. Stat. § 559.55 (6) and Defendant’s violations of the Restrictions on Use of

 Telephone Equipment, 47 U.S.C. § 227 et. seq. (“TCPA”) and the Florida Consumer

 Collection Practices Act, Fla. Stat. § 559.72 et. seq. (“FCCPA”), in attempting to collect

 such Debt by using an automatic telephone dialing system or automated voice or

 prerecorded message to call Mr. Jennings’s cellular telephone after Mr. Jennings

 demanded that Defendant stop calling his cellular telephone, and by continuing to call


             Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                           Jennings v. Navient Solutions, LLC f/k/a Sallie Mae
                                              Page 1 of 10
Case 8:19-cv-01556-WFJ-CPT Document 1 Filed 06/27/19 Page 2 of 10 PageID 2




 Mr. Jennings’ cellular telephone when Defendant knew that Mr. Jennings was

 represented by counsel with respect to any alleged debt, which can all reasonably be

 expected to harass Mr. Jennings.

                                       Jurisdiction and Venue

         2.      This Court has subject matter jurisdiction over the instant case arising

 under the federal question presented in the TCPA pursuant to 28 U.S.C. § 1331.

         3.      Venue lies in this District pursuant to 28 U.S.C. § 1391 (b) and Fla. Stat. §

 559.77 (1), as a substantial part of the events or omissions giving rise to the claims

 occurred in this judicial district.

                                                Parties

         4.      Plaintiff, Mr. Jennings, was and is a natural person and, at all times

 material hereto, is an adult, a resident of Pinellas County, Florida, and a “debtor” or

 “consumer” as defined by Fla. Stat. § 559.55 (8).

         5.      Mr. Jennings is the “called party” as referenced in the TCPA, 47 U.S.C. §

 227 (b) (1) (A) (iii), for all calls placed to cellular telephone number 770-***-4626 (“Mr.

 Jennings’s Cellular Telephone”).

         6.      At all times material hereto, Defendant was and is a corporation with its

 principle place of business in the State of VA and its registered agent, Corporation

 Service Company, located at 1201 Hays Street, Tallahassee, FL 32301.

                                         Statements of Fact

         7.      Mr. Jennings opened a student loan account with Defendant that was

 assigned a unique account number under Mr. Jennings’ name(“Account”).



              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                            Jennings v. Navient Solutions, LLC f/k/a Sallie Mae
                                               Page 2 of 10
Case 8:19-cv-01556-WFJ-CPT Document 1 Filed 06/27/19 Page 3 of 10 PageID 3




        8.       Sometime thereafter, Mr. Jennings encountered financial difficulties and

 fell behind on his payments towards the Account and incurred an outstanding balance

 owed thereunder (“Debt”).

        9.       In or around March of 2019, Defendant began placing calls to Mr.

 Jennings’ Cellular Telephone in attempts to collect the Debt.

        10.      On or around April 11, 2019, Mr. Jennings spoke with Defendant and

 demanded that Defendant stop calling his Cellular Telephone.

        11.      Despite Mr. Jennings demand, Defendant continued to call Mr. Jennings’

 Cellular Telephone.

        12.      On or around April 17, 2019, Mr. Jennings spoke to Defendant for the

 second time and told Defendant that he was now represented by counsel and provide his

 attorney’s contact information and again demanded Defendant to stop calling his Cellular

 Telephone.

        13.      Despite Mr. Jennings’ demands and providing Defendant with his

 attorney’s contact information, Defendant continued to place calls to Mr. Jennings’

 Cellular Telephone in attempts to collect the Debt.

        14.      On or around April 24, 2019, Mr. Jennings spoke to Defendant for the

 third time and again demanded Defendant stop calling his Cellular Telephone.

        15.      Defendant has called Mr. Jennings’ Cellular Telephone at least thirty (30)

 times during the time period from April of 2019 to the present date.

        16.      Defendant called Mr. Jennings’ Cellular Telephone from several different

 telephone numbers, including, but not limited to: 877-604-8834.



              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                            Jennings v. Navient Solutions, LLC f/k/a Sallie Mae
                                               Page 3 of 10
Case 8:19-cv-01556-WFJ-CPT Document 1 Filed 06/27/19 Page 4 of 10 PageID 4




        17.       Defendant called Mr. Jennings’ Cellular Telephone up to six (6) times in a

 single day.

        18.       All of Defendant’s calls to Mr. Jennings’ Cellular Telephone were placed

 in an attempt to collect the Debt.

        19.       Defendant has harassed Mr. Jennings due to the timing and frequency of

 Defendant’s calls.

               Count 1: Violation of the Telephone Consumer Protection Act

        20.       Mr. Jennings re-alleges paragraphs 1-19 and incorporates the same herein

 by reference.

        21.       The Restrictions on Use of Telephone Equipment provision, 47 U.S.C. §

 227 (b) (1) prohibits any person:

                           (A) to make any call (other than a call made for
                           emergency purposes or made with the prior express
                           consent of the called party) using any automatic
                           telephone dialing system or an artificial prerecorded
                           voice – (iii) to any telephone number assigned to a
                           paging service, cellular telephone service, . . . or
                           any service for which the called party is charged for
                           the call.

        22.       Mr. Jennings revoked consent to have Defendant call his Cellular

 Telephone by the use of an automatic telephone dialing system (“ATDS”) or artificial

 voice or prerecorded message multiple times in or around April of 2019 when he

 expressly told Defendant to stop calling him.

        23.       Despite Mr. Jennings’ revocation of consent, Defendant thereafter called

 Mr. Jennings’ Cellular Telephone at least thirty (30) times.




               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                             Jennings v. Navient Solutions, LLC f/k/a Sallie Mae
                                                Page 4 of 10
Case 8:19-cv-01556-WFJ-CPT Document 1 Filed 06/27/19 Page 5 of 10 PageID 5




        24.      Defendant did not place any emergency calls to Mr. Jennings’ Cellular

 Telephone.

        25.      Defendant willfully and knowingly placed non-emergency calls to Mr.

 Jennings’ Cellular Telephone.

        26.      Mr. Jennings knew that Defendant called Mr. Jennings’s Cellular

 Telephone using an ATDS because he heard a pause when he answered at least one of the

 first few calls from Defendant on his cellular telephone before a live representative of

 Defendant came on the line.

        27.      Mr. Jennings knew that Defendant called Mr. Jennings’ Cellular

 Telephone using a prerecorded voice because Defendant left Mr. Jennings at least one

 voicemail using a prerecorded voice.

        28.      Defendant used an ATDS when it placed at least one call to Mr. Jennings’

 Cellular Telephone.

        29.      Under information and belief, Defendant used an ATDS when it placed at

 least ten calls to Mr. Jennings’ Cellular Telephone.

        30.      Under information and belief, Defendant used an ATDS when it placed at

 least twenty calls to Mr. Jennings’ Cellular Telephone.

        31.      Under information and belief, Defendant used an ATDS when it placed all

 calls to Mr. Jennings’ Cellular Telephone.

        32.      At least one call that Defendant placed to Mr. Jennings’ Cellular

 Telephone was made using a telephone dialing system that has the capacity to store

 telephone numbers to be called.



              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                            Jennings v. Navient Solutions, LLC f/k/a Sallie Mae
                                               Page 5 of 10
Case 8:19-cv-01556-WFJ-CPT Document 1 Filed 06/27/19 Page 6 of 10 PageID 6




        33.      At least one call that Defendant placed to Mr. Jennings’ Cellular

 Telephone was made using a telephone dialing system that has the capacity to produce

 telephone numbers to be called without human intervention.

        34.      At least one call that Defendant placed to Mr. Jennings’ Cellular

 Telephone was made using a telephone dialing system that uses a random number

 generator.

        35.      At least one call that Defendant placed to Mr. Jennings’ Cellular

 Telephone was made using a telephone dialing system that uses a sequential number

 generator.

        36.      At least one call that Defendant placed to Mr. Jennings’ Cellular

 Telephone was made using a prerecorded voice.

        37.      Defendant has recorded at least one conversation with Mr. Jennings.

        38.      Defendant has recorded more than one conversation with Mr. Jennings.

        39.      Defendant has corporate policies and procedures in place that permit it to

 use an ATDS or artificial voice or prerecorded message to place call individuals to collect

 alleged debts from said individuals, such as Mr. Jennings, for its financial gain.

        40.      Defendant has corporate policies and procedures in place that permit it to

 use an ATDS or artificial voice or prerecorded message, and to place calls to individuals

 using such devices, just as it did to Mr. Jennings’ Cellular Telephone, with no way for the

 called party and recipient of the calls to permit, elect, or invoke the removal of the called

 party and recipient of the calls’ cellular telephone number from Defendant’s call list.




              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                            Jennings v. Navient Solutions, LLC f/k/a Sallie Mae
                                               Page 6 of 10
Case 8:19-cv-01556-WFJ-CPT Document 1 Filed 06/27/19 Page 7 of 10 PageID 7




          41.      The structure of Defendant’s corporate policies and/or procedures permits

 the continuation of calls to individuals like Mr. Jennings, despite individuals like Mr.

 Jennings revoking any consent that Defendant believes it may have to place such calls.

          42.      Defendant knowingly employs methods and has corporate policies and

 procedures that do not permit the cessation or suppression of calls placed using an ATDS

 to individual’s cellular telephones, like the calls that it placed to Mr. Jennings’ Cellular

 Telephone.

          43.      Defendant has corporate policies to abuse and harass consumers like Mr.

 Jennings.

          44.      Defendant has been sued in federal court where the allegations include:

 calling an individual using an ATDS after the individual asked for the calls to stop.

          45.      Defendant has been sued in federal court where the allegations include:

 calling an individual using an automated or prerecorded voice after the individual asked

 for the calls to stop.

          46.      Defendant’s phone calls harmed Mr. Jennings by causing him

 embarrassment.

          47.      Defendant’s phone calls harmed Mr. Jennings by causing him emotional

 distress.

          48.      Defendant’s phone calls harmed Mr. Jennings by being a nuisance and

 causing him aggravation.

          49.      Defendant’s phone calls harmed Mr. Jennings by causing him to lose

 sleep.



                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                              Jennings v. Navient Solutions, LLC f/k/a Sallie Mae
                                                 Page 7 of 10
Case 8:19-cv-01556-WFJ-CPT Document 1 Filed 06/27/19 Page 8 of 10 PageID 8




        50.      Defendant’s phone calls harmed Mr. Jennings by causing him stress.

        51.      All conditions precedent to this action have occurred.

        WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

 against Defendant as follows:

              a. Awarding statutory damages as provided by 47 U.S.C. § 227 (b) (3) (B),

                 which allows for $500 in damages for each such violation;

              b. Awarding treble damages pursuant to 47 U.S.C. § 227 (b) (3) (C);

              c. Awarding Plaintiff costs;

              d. Ordering an injunction preventing further wrongful contact by the

                 Defendant; and

              e. Any other and further relief as this Court deems just and equitable.


      Count 2: Violation of the Florida Consumer Collection Practices Act (“FCCPA”)

        52.      Mr. Jennings re-alleges paragraphs 1-19 and incorporates the same herein

 by reference.

        53.      Defendant violated the FCCPA. Defendant’s violations include, but are

 not limited to, the following:

              a. Defendant violated Fla. Stat. § 559.72(7) by continuing to

                 call Mr. Jennings’ Cellular Telephone, despite Mr.

                 Jennings’ several demands that Defendant stop calling his

                 Cellular Telephone, which can reasonably be expected to

                 harass Mr. Jennings.




              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                            Jennings v. Navient Solutions, LLC f/k/a Sallie Mae
                                               Page 8 of 10
Case 8:19-cv-01556-WFJ-CPT Document 1 Filed 06/27/19 Page 9 of 10 PageID 9




                b. Defendant violated Fla. Stat. § 559.72(18) by contacting

                   Mr. Jennings after the Defendant knew Mr. Jennings was

                   represented by an attorney with respect to the alleged debt

                   and after Mr. Jennings provided his attorney’s name and

                   address to Defendant.

          54.      As a result of the above violations of the FCCPA, Mr. Jennings has been

 subjected to unwarranted and illegal collection activities and harassment for which he has

 been damaged.

          55.      Defendant’s actions have damaged Mr. Jennings by violating his right to

 not be contacted directly regarding the Debt when Debt Collector had actual knowledge

 that Mr. Jennings is represented by counsel with respect to the Debt.

          56.      Defendant’s phone calls harmed Mr. Jennings by causing him

 embarrassment.

          57.      Defendant’s phone calls harmed Mr. Jennings by causing him emotional

 distress.

          58.      Defendant’s phone calls harmed Mr. Jennings by being a nuisance and

 causing him aggravation.

          59.      Defendant’s phone calls harmed Mr. Jennings by causing him to lose

 sleep.

          60.      Defendant’s phone calls harmed Mr. Jennings by causing him stress.

          61.      It has been necessary for Mr. Jennings to retain the undersigned counsel to

 prosecute the instant action, for which he is obligated to pay a reasonable attorney’s fee.



                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                              Jennings v. Navient Solutions, LLC f/k/a Sallie Mae
                                                 Page 9 of 10
Case 8:19-cv-01556-WFJ-CPT Document 1 Filed 06/27/19 Page 10 of 10 PageID 10




          62.      All conditions precedent to this action have occurred.

          WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

   against Defendant as follows:

                   a. Awarding statutory damages as provided by Fla. Stat. § 559.77;

                   b. Awarding actual damages;

                   c. Awarding punitive damages;

                   d. Awarding costs and attorneys’ fees;

                   e. Ordering an injunction preventing further wrongful contact by the

                       Defendant; and

                   f. Any other and further relief as this Court deems just and equitable.

                                   DEMAND FOR JURY TRIAL

           Plaintiff, Corey Jennings, demands a trial by jury on all issues so triable.

    Respectfully submitted this June 27, 2019,

                                                      /s/ Michael A. Ziegler
                                                      Michael A. Ziegler, Esq.
                                                      Florida Bar No. 74864
                                                      mike@zieglerlawoffice.com

                                                      /s/ Kaelyn Steinkraus
                                                      Kaelyn Steinkraus, Esq.
                                                      Florida Bar No. 125132
                                                      kaelyn@zieglerlawoffice.com

                                                      Law Office of Michael A. Ziegler, P.L.
                                                      2561 Nursery Road, Suite A
                                                      Clearwater, FL 33764
                                                      (p) (727) 538-4188
                                                      (f) (727) 362-4778
                                                      Attorneys and Trial Counsel for Plaintiff




                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                              Jennings v. Navient Solutions, LLC f/k/a Sallie Mae
                                                Page 10 of 10
